This is the sixth time that I have had the
honour to address the General Assembly, and it is a great
pleasure for me to be back here in this body.
I would, at the outset, like to congratulate Mr.
Gurirab warmly on his election to the presidency of the
General Assembly at its fifty-fourth session. Both
Liechtenstein and Namibia figure among the younger
Members of this Organization, since both our countries
were admitted to the United Nations in 1990. The
32


President can count on Liechtenstein's support as he guides
the Assembly to fruitful outcomes.
I would also like to extend our warm welcome to the
Kingdom of Tonga, the Republic of Kiribati and the
Republic of Nauru.
The general debate is an important opportunity for all
of us to take stock, to comment on the state of the
Organization, to voice our concerns and, if necessary,
dissatisfaction and, most important, to offer constructive
thoughts and ideas for the future.
At the time when Liechtenstein became a Member of
the United Nations, nine years ago, the cold war had just
come to an end, and we tried to identify the challenges and
opportunities created by the new situation. The hopes and
expectations were high, the concerns and problems
manifold. It was clear to many of us that our Organization
was not fully equipped to face the upcoming challenges,
and, indeed, mistakes have happened along the way.
Today, we can say that the somewhat perverse order
of the cold war has been replaced by the era of
globalization. Some of us welcome this new era, some of
us fear it. However different our opinions, there can and
should be one common denominator: that we acknowledge
the arrival of this new era and that we join our forces to
face its challenges.
Globalization has two faces: it offers a potential, from
which — if properly explored — mankind as a whole can
benefit. It also contains risks, especially for those who are
already in a perilous position.
In order to be able to face these two enormous tasks
efficiently, we have to work together, because that is the
only way for us to succeed. The United Nations is the sole
forum that is of truly global range, and thus it offers the
only opportunity for us to address these issues — assuming
we are equipped with the right tools.
The past years have been characterized by important
and far-reaching reform efforts. The challenges of
globalization make further measures necessary, such as the
enhanced inclusion, participation and accountability of non-
State actors. In a globalized world, such actors play
increasingly influential roles, both positive and negative.
Persons and organizations that constitute significant
economic forces have to be involved in our considerations
and decision-making processes. Actors such as terrorists
and parties to internal armed conflicts have to be held
accountable for their actions and for the consequences
thereof.
The public at large often mistakenly equates the
United Nations with the work of only the Security
Council. This is factually wrong, and we should use every
opportunity to inform people worldwide about the wide
range of activities carried out by our Organization and its
specialized agencies. But we also have to bear in mind
the immense importance of the work of the Council and
must have a certain appreciation of why the public
focuses only on the Council's work, erroneous as this
approach may be. It is simply a fact that the credibility of
the United Nations depends to a very large extent on the
credibility of the work of the Security Council. This
credibility has suffered serious blows in the recent past,
and we cannot afford to ignore the root causes of the
problem.
We have to address the existing problems and to
design ways and means to avoid further, perhaps
irreversible, damage. Strict observance of the key
provisions of the Charter is one essential element in this
respect, and reform of the Security Council is another.
For a long time we have talked about all aspects of such
a reform, including the composition of the Council. The
moment has come for us to recognize that the question of
the veto is at the core of every credible and sustainable
Security Council reform.
My country has long expressed concern about the
situation in Kosovo and has asked for preventive efforts
in order to avoid an escalation of this situation. In
solidarity with the victims and wanting to take some
responsibility for them, Liechtenstein has given temporary
shelter to a large number of Kosovar refugees, has
participated in the provision of humanitarian assistance,
in particular through the relevant United Nations agencies,
and has expressed full support to the United Nations
Mission in Kosovo and to the ongoing efforts of
reconstruction.
At the same time, we also have questions, and we
notice that others do too. How can we reconcile the role
given to the Security Council under the Charter of the
United Nations with a “humanitarian intervention” not
mandated by the Council? What does this mean for the
future of the Security Council and of the Organization as
a whole? Are regional organizations to assume a leading
role that goes beyond what is contained in Chapter VIII
of the Charter? It will be important to discuss these
33


questions, though finding satisfactory answers is certainly
difficult.
To our mind, Kosovo has made it very clear once
more that the prevention of conflicts must be the key
concept in conflict-resolution as well as in other areas.
Preventive measures are the best means of saving lives and
resources of every kind, and they can be carried out quickly
and with discretion. Prevention does not make big news
headlines, but it reduces the number of headlines on
disasters, of which we continue to see just too many. The
potential of prevention is enormous, but its application so
far is too modest and far too limited.
We know that there is still reluctance and hesitation,
but we feel a sense of urgency, a pressing need to enhance
preventive activities and to replace a classical concept of
sovereignty — a concept that is outdated in many aspects
— with a new one which enables us to tackle situations of
potential and actual crisis with determination and efficiency.
We thus welcome the report of the Secretary-General on
the work of the Organization and his very inspiring and
timely remarks on a “culture of prevention”. We are
convinced that this is the right way for the international
community to go.
Kosovo has been and somewhat sadly remains a prime
example of the need for prevention. Liechtenstein has for
several years now promoted ideas and suggestions on a
preventive approach with regard to problems arising from
the application of the right of self-determination. The
international community remains stuck in a situation in
which the exercise of the right of self-determination —
which is the prerequisite for the enjoyment of all human
rights — is denied because it is misunderstood as a claim
to independence and statehood. We all have known for very
long, since the adoption by the General Assembly of the
Friendly Relations Declaration in 1970, that this is not
correct. Self-determination can mean many other things, if
exercised in a flexible manner and based on a dialogue
between the parties concerned. It does not have to lead to
the break-up of States; it should rather facilitate the
peaceful coexistence of States and communities which are
provided a degree of self-administration or self-governance
as an expression of their right of self-determination.
It is time to free ourselves from biased and obsolete
thinking and to recognize that the effective application and
exercise of the right of self-determination is the basis for
preventing violent disintegration of States as well as
internal armed conflicts with all their gruesome aspects and
endless human suffering.












